 1

 2                            UNITED STATES DISTRICT COURT
 3                            EASTERN DISTRICT OF NEW YORK

 4
     AMER SULIEMAN,                                      1:20-cv-6032
 5
                 Plaintiff,
 6   vs.
     JEBARA IGBARA, JOUMANA DANOUN, AND
 7   MOTASEM KHALIL
 8               Defendants
 9

10
        DEFENDANT MOTASEM KHALIL’S MEMORANDUM OF LAW IN REPLY TO
11                             PLAINTIFF
12

13

14

15                                                            Respectfully Submitted,
                                                         ALEXANDER F. DUKE P.C.
16
                                                       By:_________________________
17                                                           Alexander F. Duke AD1701
18                                                                    300 Cadman Plaza
                                                                              12th Floor
19                                                                Brooklyn, N.Y. 11201
                                                                           914-552-7755
20                                               Alexander.Duke@DukeLawFirmPC.com
21                                             Attorneys for Defendant Motasem Khalil

22

23

24

25

26

27
 1
            This Memorandum of Law is made in support of Khalil’s Motion to Dismiss pursuant to
 2

 3   Rule 12(b)(6) of the Federal Rules of Civil Procedure, and in Reply to Plaintiff’s Opposition.

 4          Plaintiff’s damages are solely due to the actions of Igbara, who defaulted in this case
 5
     while sitting in jail. Plaintiff is attempting to shoehorn fraud claims against Khalil into what is a
 6
     straightforward breach of contract case against Igbara.
 7

 8

 9                                                  ARGUMENT

10                                                  Point I
             Plaintiff Failed to Allege Facts Demonstrating That He Was Induced By Khalil Into
11
                                      Making The Loan to Igbara
12

13          Plaintiff made a loan to Igbara, and he expected to be paid back. Breach of contract is
14
     clearly pled in the amended complaint at page 8.
15
            However, this cause of action is not alleged against movant Khalil, only Igbara. Khalil
16
     was not a party to the loan contract, nor was he alleged to even be present when the loan cash
17

18   was provided by Plaintiff. As such, the fraud inflicted on Plaintiff was complete even before

19   Khalil was involved. This is apparent in the paragraphs of the amended complaint cited at pg. 5
20
     by Plaintiff in opposition, which speak to Khalil’s actions in “silencing” Plaintiff. None of the
21
     allegations refer to Plaintiff actually being defrauded by Khalil, in the making of the loan to
22

23
     Igbara, as the actions he is alleged to have taken in support of the fraud (the text messages and

24   checks) all happened after the loan was made and was in default.

25          The amended complaint alleges at ¶5 that the loan was made by Plaintiff on August
26
     30, 2019. The amended complaint also alleges that the second check drafted by Khalil to
27
 1   Plaintiff was made on September 25, 2020 and Plaintiff’s text message to Khalil demanding
 2
     his money was made on October 2, 2020, for the loan that was supposed to be paid back
 3
     within 48 hours. ¶ 18-19, 46. This recitation of the timeline as alleged by Plaintiff destroys any
 4
     cause of action for fraud against Khalil, since he can not possibly be held to induce a fraud over a
 5

 6   year after it was complete!1

 7            The alternative attenuated argument made by Plaintiff boils down to: Khalil participated
 8
     in Instagram videos which bolstered Igbara’s “persona”, to the point where Plaintiff was
 9
     compelled to give Igbara “a certain amount of cash” at 1:40 in the morning, without getting so
10

11
     much as a receipt. Am. Comp. ¶5.

12            This is pure, unadulterated speculation without any supporting documentation or

13   allegations particularizing the inducement. What specific Instagram posts made by Khalil led
14
     Plaintiff to this decision? What words were spoken by Khalil in the clips? What was promised?
15
     None of the answers to these simple questions, which would be easy for Plaintiff to include in the
16

17
     original and certainly amended complaint, are provided. Instead, Plaintiff seeks to conflate the

18   actions of Igbara, whose showboating on Instagram convinced Plaintiff to make the loan, with

19   Khalil who was only involved after the loan was made. This intention is apparent in the first page
20
     of Plaintiff Counsel’s opposition, which characterizes Khalil as having the same “modus
21
     operandi” as Igbara’s totally unrelated criminal charges, yet fails to actually expand upon that
22

23   accusation with any specific facts from the amended complaint.

24            Indeed, the amended complaint actually suggests the opposite, that Khalil’s Instagram
25
              1
               It should be noted these dates could have been corrected from the original complaint if they were in error,
26   but they were not amended and hence must be taken as true. But even if the texts and checks were sent in October
     2019, instead of 2020, that was still two months after the loan was made and 58 days after the loan was in default,
27   since it was supposed to be paid back in 48 hours. Even under this timeline, nothing that Khalil is alleged to have
     done occurred until after the fraud was complete.
 1   persona was only secondary to Plaintiff’s motivations for making the loan. Plaintiff alleges that
 2
     his business had an “investment contract” already with Igbara, which was presumably lucrative
 3
     since it led to Igbara’s decision to extend a loan to him. Am. Comp. ¶4. The notion that
 4
     Plaintiff, who already had a business history with Igbara, was fraudulently convinced by
 5

 6   Khalil via Instagram videos (which he did not even appear in) to extend a large cash loan is

 7   absurd on its face.
 8
            Plaintiff presented no authority which holds that showing off an extravagant lifestyle on
 9
     social media, even if fake, can result in liability for fraud by the camera person, crew, and
10
     producers, likely because there are no precedents for such a proposition. This is because
11

12   including the support staff for the medium by which the fraudster makes his sales pitch would

13   dramatically expand the definition of “inducement” and with it the grasp of the cause of action
14
     for fraud.
15
            Moreover, as Plaintiff’s Memo of Law points out, “A Plaintiff may not rely solely on the
16

17
     existence of the alleged fraud...to support a claim of fraud.” Pl. Memo of Law P. 7, L. 23. Yet,

18   that is precisely what Plaintiff is doing, by asking this Court to hold that since Igbara exaggerated

19   his wealth on social media and failed to pay back the loan, Khalil must therefore have committed
20
     fraud since he was allegedly the cameraman.
21
                                                       Point II
22

23
                  Plaintiff Failed to Oppose The Specific Argument Made by Defendant That The
                     Amended Complaint Fails To State a Claim Under New York Law
24
            Plaintiff did not address that branch of the motion arguing for dismissal based on a
25

26
     specific failure to state a claim under New York law with respect to fraud claims in the presence

27   of a contract, meaning the motion should be granted.
 1          Dismissing the cause of action for fraud against Igbara would necessarily dismiss the
 2
     remaining causes of action against Khalil, because Khalil is not alleged to be a party to the
 3
     contract. Only the claim for breach of contract is properly pled, which is confined to Igbara.
 4
                                                       Point III
 5

 6                       Plaintiff Has Not Stated A Claim Alleging Unjust Enrichment

 7          As Plaintiff’s Memo of Law correctly notes, “An unjust enrichment claim will lie only
 8
     where there is no enforceable contract.” Pl. Memo of Law P. 9, L.7-8. Here, there was a loan
 9
     agreement that Plaintiff alleges to be valid and enforceable, foreclosing a cause of action for
10
     unjust enrichment. The fact that Khalil was not a party to the contract does not mean the contract
11

12   with Igbara is not enforceable. Moreover, since Khalil was not alleged to have induced Plaintiff

13   to make the loan, Khalil cannot be said to have benefited at the Plaintiff’s expense, since he is
14
     not alleged to have accepted the loan proceeds from Plaintiff directly. Instead, it is alleged in a
15
     roundabout fashion that Khalil was “enriched” by Plaintiff via Igbara providing the loan money
16
     to Khalil. But, even if this were true, it does not translate into unjust enrichment, since Khalil’s
17

18   involvement was not alleged to have increased or otherwise affected the loan that was already

19   made, but simply that Plaintiff made the loan to Igbara in the first place because of his Instagram
20
     clout, that Khalil helped promote. Even if true, that does not tend to show that Khalil actually
21
     received any of the loan monies, nor does it equate to a higher loan being made to Igbara than
22
     Plaintiff otherwise would have due to any actions of Khalil.
23

24

25

26

27
 1                                                      Point IV
 2
                                  Plaintiff Fails to State A Claim for Conversion
 3
            Plaintiff alleges he provided a cash loan to Igbara, who never paid him back, breaching
 4
     their agreement. If the loan amount was repaid to Plaintiff, then he would be made whole. Yet,
 5

 6   this simple reality is overlooked by Plaintiff in an attempt to salvage the cause of action for

 7   conversion, which “cannot be validly maintained where damages are merely being sought for
 8
     breach of contract.” Pl. Memo of Law, P. 19 L. 78-8 (quoted from 10 NY Jur Conversion, §27).
 9
            There are no damages or pecuniary loss detailed in the amended complaint beyond the
10
     principle loan amount, other than boilerplate.
11

12          Moreover, while Plaintiff’s memo of law alleges that Khalil (referred to generally as the

13   collective “defendants”), “utilized [Plaintiff’s money] for their own personal benefit”, no facts or
14
     details supporting that conclusion are made in the amended complaint. Pl. Memo of Law P. 9,
15
     L.16-17.
16
            Further, as noted in the Plaintiff’s memo of law, the money must be “specifically
17

18   identifiable” in order to be the subject of a conversion action, yet there is no allegation that the

19   exact currency which Plaintiff turned over to Igbara is now or was ever literally controlled by
20
     Khalil. Pl. Memo of Law P. 10, L.3-4.
21
            Since the only damages alleged would be cured by repayment of the loan on its terms, and
22
     there is no allegation beyond the bald conclusion that Kahlil received or actually had dominion
23

24   over the cash, Plaintiff failed to state a claim for conversion.

25

26

27
 1                                                      Point V
 2
               The Text Messages Included In Opposition To The Motion Are Not Evidence of
 3                                            Fraud

 4          As an initial matter, the text messages at Exhibit 2 of Plaintiff’s Opposition are
 5
     mischaracterized and misquoted by the amended complaint, at paragraphs 19-20.
 6
            The amended complaint quotes Khalil as texting, “[he] leavin tonight to Maryland.”
 7
     However, the text at Exhibit 2 reveals Khalil actually texted, “no im leavin tonight to maryland
 8

 9   [sic].” This message is impossible to read in context, since the question to which Khalil is

10   responding when he says “no” is not included in the exhibit.
11
            Turning to their content, the two texts presented by Plaintiff are ambiguous. Simply
12
     because Khalil referred to himself in the first person, does not mean that he intended to adopt and
13
     take responsibility for the loan, to the point of now being liable for fraud. It is obvious that
14

15   people speak colloquially in text messages and the two presented here (out of the presumably

16   greater universe of total messages available that were not provided to the court) cannot make up
17
     for the failure to allege details of the fraud as committed by Khalil that are not alleged in the
18
     amended complaint.
19
            Even assuming arguendo that these two texts, standing alone, were intended to mislead
20

21   and delay Plaintiff from filing a lawsuit regarding the loan that was already in default for over a

22   year, it is impossible and unfair to then put Khalil in a ‘legal time machine’ by attributing to him
23
     the making of the loan (the single act of fraud and moment of loss) when Plaintiff’s own
24
     allegations limit his specific involvement to over a year later. As there are no allegations that any
25

26
     other money was provided after the one single loan was made by Plaintiff to Igbara, there cannot

27   be any other damages or losses attributable to Khalil’s alleged effort to delay collection of the
 1   loan. Given this, Plaintiff is only entitled to damages for breach of contract from Igbara,
 2
     precluding a fraud claim against Khalil, as discussed above.
 3

 4                                                     Point VI
 5
                                      The Checks Are Not Evidence of Fraud
 6
            Finally, with respect to the two checks included in Plaintiff’s opposition, they only allege
 7
     Khalil’s acts after the fraud by Igbara was complete. These checks cannot have been reasonably
 8

 9   relied upon by Plaintiff in his decision to make the loan in 2019 because they did not exist, as the

10   checks are both dated 2020.
11
            As such, the allegations surrounding the checks cannot be the basis for any cause of
12
     action alleging fraud related to Plaintiff’s inducement to provide the loan. Since that single loan
13
     is the only monies at issue here, it cannot be said that the checks led to any other fraud, loss, or
14

15   damage attributable to Khalil, save for perhaps bank fees, which are not alleged at all.

16                  WHEREFORE, it is respectfully requested that the Court grant the motion and
17
     the relief requested, issuing an order and judgment dismissing the Amended Complaint as to
18
     MOTASEM KHALIL, with prejudice.
19

20

21          Respectfully Submitted,
            ALEXANDER F. DUKE P.C.
22

23
            By:_________________________
            Alexander F. Duke AD1701
24          300 Cadman Plaza
            12th Floor
25          Brooklyn, N.Y. 11201
26
            914-552-7755
            Alexander.Duke@DukeLawFirmPC.com
27
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
